Exhibit 10.14

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into, effective
as of the 28th day of June, 2018 (the “Effective Date”), by and between A.
Michael Salem (hereinafter referred to as the “Executive”), and American Life &
Security Corp., a Nebraska corporation (“ALSC”) (hereinafter referred to as the
“Employer”).

WHEREAS, ALSC is a life insurance company engaged in providing quality products
and services, with its headquarters in Lincoln, Nebraska;

WHEREAS, the Executive has experience as an executive of life insurance
companies;

WHEREAS, ALSC desires to employ the Executive as Chairman of ALSC on the terms
and conditions hereinafter set forth; and

WHEREAS, the Executive desires to accept employment as set forth above on the
terms and conditions hereinafter set forth.

W I T N E S S E T H

NOW, THEREFORE, the parties, in consideration of their respective promises and
undertakings as herein set forth, agree as follows:

1. Employment. Subject to the terms and conditions hereinafter set forth, the
Employer hereby employs the Executive, and the Executive hereby accepts
employment with the Employer to act on the Employer’s behalf, as Chairman of
ALSC.

2. Duties. The duties of the Executive shall be those which are usually and
customarily associated with the positions of a Chairman of a comparably-sized
life insurance company. The Executive will have the duties and responsibilities
specified in the Articles of Incorporation and Bylaws of ALSC, as the same may
be amended from time to time, as well as such other duties and responsibilities
as may be specified by the Board of Directors of ALSC. The Executive shall
report to the Board of Directors of ALSC for the performance of his duties and
shall devote a part of his working time, attention, skill and reasonable best
efforts to the performance of his duties hereunder in a manner that will
faithfully and diligently further the business and interests of ALSC. For
purposes of clarification and the avoidance of doubt, Employer acknowledges,
accepts and understands that Executive will not devote all of his time and
attention to Employer, and Executive will dedicate time and attention to the
business related activities of Vespoint LLC and its affiliates.

3. Compensation for Services. In consideration for the services rendered to the
Employer, the Executive shall be compensated as follows:

A. Base Salary. The Executive shall be compensated at the rate of $250,000 per
year (“Base Salary”). The Executive’s Base Salary, subject to applicable
withholding and authorized deductions, shall be paid in equal installments, in
accordance with the usual and customary payroll practices of the Employer.

B. Bonus. The Board of Directors of ALSC may, in its discretion, grant a
performance bonus to the Executive of up to one-half of the Base Salary, in
addition to the compensation described herein, based on performance relating to
events such as, but not limited to, business streamlining, business cost
reductions, acquisitions, establishment of subsidiaries or affiliates, expansion
of ALSC, or corporate revenues.

--------------------------------------------------------------------------------



C. Benefits. During the term of this Agreement, subject to the proviso in the
final sentence of this Section 3.C, the Executive shall receive the following
benefits (together, the “Other Benefits”):

(i) The Employer shall pay the full premium required to provide the Executive
and the Executive’s spouse and family with coverage under the Employer’s Group
Health and Dental Plan as per current practice or receive a credit if such
coverage is waived.

(ii) The Executive shall be eligible to participate in all leave policies and
“fringe” benefit programs, including, but not limited to, sick leave, personal
leave, insurance programs and/or a 401(k) plan, as and to the extent the same
are from time to time made available to employees of the Employer.

Anything herein to the contrary notwithstanding, however, the Executive’s
eligibility, participation and benefit entitlement for each of the foregoing
policies, plans, programs or benefits shall be subject to all of the terms and
conditions of each such policy, plan or program and any third party contracts,
agreements or policies of insurance which may be applicable thereto.

D. Continuation of Salary During Illness. If the Executive shall become ill or
temporarily disabled and shall be absent from work by reason thereof, the
Employer shall continue the Executive’s salary during said period of illness or
disability as may be necessary to permit the Executive to qualify for any
disability income insurance maintained by the Executive.

E. Annual Physical. An annual physical examination may be required, at the
Employer’s expense, determined in the reasonable discretion of the Employer.

4. Expense Reimbursement. The Employer agrees to reimburse the Executive, in
accordance with the Employer’s usual and customary practices, for all other
ordinary and necessary business expenses which are reasonably and necessarily
incurred by the Executive in the course of performing his duties on the
Employer’s behalf under this Agreement.

5. [Reserved].

6. Termination. This Agreement may be terminated as follows:

A. Death. This Agreement shall immediately terminate upon the event of the
Executive’s death.

B. Disability. Subject to Section 3.D, this Agreement shall immediately
terminate in the event the Executive is Permanently Disabled, has exhausted all
available leave, and is unable to return to work and perform the essential
functions of his employment. “Permanently Disabled” shall mean a physical or
mental impairment rendering the Executive substantially unable to carry out his
then currently assigned day-to-day functions as an employee of the Employer for
any period of six (6) consecutive months. Any dispute as to whether the
Executive is Permanently Disabled, and the date on which such incapacity
commenced shall be resolved by the Board of Directors of ALSC with the
assistance of a physician selected by either party. The decision of the Board of
Directors of ALSC shall be final and binding upon the Executive and the
Employer. If the Executive does not cooperate in providing the Board of
Directors access to needed information upon which a determination can be made,
then the Board of Directors shall have no continued obligation to consult with a
physician and will have authority to determine incapacity on its own.

C. Involuntary Termination for Good Cause. The Employer may terminate the
Executive’s employment at any time during the Term of this Agreement for Good
Cause. “Good Cause” shall be deemed to exist if, and only if:

(i) Executive willfully engages in acts or omissions constituting dishonesty,
breach of fiduciary duty or intentional wrongdoing or malfeasance, including
without limitation knowing falsification of the financial books or records of
the Employer (or its subsidiaries or affiliates), embezzlement of funds from the
Employer (or its subsidiaries or affiliates) or other similar fraud; provided,
however, that a breach of fiduciary duty shall not be deemed to occur or exist
as a result of any business decision made by Executive that is protected by the
“business judgment rule” as adopted by courts applying the General Corporation
Law of the State of Delaware;

2

--------------------------------------------------------------------------------



(ii) Executive is convicted of, or enters a plea of guilty or nolo contendere to
charges of, any criminal violation involving fraud or dishonesty;

(iii) Executive is convicted of, or enters a plea of guilty or nolo contendere
to charges of, any felony or other crime which has or may have a material
adverse effect on Executive’s ability to carry out his duties under this
Agreement or on the reputation or activities of the Employer (or its
subsidiaries or affiliates);

(iv) Executive habitually abuses alcohol, illegal drugs or controlled substances
or non-prescribed prescription medicine;

(v) Executive materially breaches the terms of any agreement between Executive
and the Employer (or its subsidiaries or affiliates) relating to Executive’s
employment, or materially fails to satisfy the conditions and requirements of
Executive’s employment with the Employer (or its subsidiaries or affiliates),
and such breach or failure remains uncured for more than 30 days following
receipt by Executive of written notice from the Employer specifying the nature
of the breach or failure and demanding cure thereof; or

(vi) Executive engages in acts or omissions constituting gross negligence by
Executive in the performance (or non-performance) of his duties hereunder.

7. Effect of Termination. In the event the Executive’s employment is terminated
pursuant to Section 6.A, 6.B or 6.C above, the Executive shall only be entitled
to receive that portion of his Base Salary which has been earned up to the date
of such termination, in addition to Other Benefits through the date of such
termination and the reimbursement of any expenses as provided in Section 4. In
the event the Executive’s employment is terminated for reasons other than those
provided in Section 6.A, 6.B. or 6.C., the Executive shall be entitled to the
amounts set forth in Section 9 below.

8. Resignation or Retirement; Effect. If the Executive resigns without Good
Reason (as defined below) or retires during the Term of this Agreement, the
Executive shall only receive his Base Salary and Other Benefits through the
effective date of his resignation or retirement. If the Executive resigns with
Good Reason, he shall be entitled to the amounts set forth in Section 9 below.
For purposes of this Agreement, “Good Reason” shall mean:

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position as a C-Suite executive (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as
contemplated by Sections 1 and 2 of this Agreement, or any other action by ALSC
which results in a diminution in such position as a C-Suite executive,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by ALSC promptly after receipt of notice thereof given by the
Executive;

(ii) any failure by ALSC to comply with any of the provisions of Section 3 of
this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by ALSC promptly after receipt
of notice thereof given by the Executive;

(iii) any purported termination by the Employer of the Executive’s employment
otherwise than as expressly permitted by this Agreement; and

(iv) resignation by the Executive for any reason within three (3) months after a
Change in Control. As used herein, “Change in Control” excludes any change
relating to the transactions contemplated by the Loan, Convertible Preferred
Stock and Convertible Senior Secured Note Purchase Agreement between Midwest
Holding Inc and Xenith Holdings LLC dated as of May 9, 2018. “Change in Control”
also excludes any change relating to a transaction involving Xenith Holdings LLC
or an affiliate of Xenith Holdings LLC provided such transaction leaves Xenith
Holdings LLC or an affiliate of Xenith Holdings LLC with ten percent (10%) or
more of the securities of Employer or ALSC. “Change in Control” means:

3

--------------------------------------------------------------------------------



(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
other than an employee benefit plan (or related trust) sponsored or maintained
by the Employer or any of its affiliates, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than
twenty-five percent (25%) of the then outstanding voting securities of the
Employer or ALSC entitled to vote generally in the election of directors, or of
equity securities having a value equal to more than twenty-five percent (25%) of
the total value of all shares of stock of the Employer or ALSC;

(b) individuals who as of the effective date of this Agreement constitute the
Board of Directors and subsequently elected members of the Board of Directors of
the Employer whose election is approved or recommended by at least a majority of
such current members or their successors whose election was so approved or
recommended, cease for any reason to constitute at least a majority of the Board
of Directors of the Employer; or

(c) approval by the shareholders of the Employer of (1) a merger, reorganization
or consolidation with respect to which the individuals and entities who were the
respective beneficial owners of the voting securities of the Employer
immediately before such merger, reorganization or consolidation do not, after
such merger, reorganization or consolidation, beneficially own, directly or
indirectly, more than fifty percent (50%) of respectively, the then outstanding
common shares or other voting securities and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
Directors of the corporation or limited liability company resulting from such
merger, reorganization or consolidation, (2) a liquidation or dissolution of the
Employer or (3) the sale or other disposition of all or substantially all of the
assets or stock of ALSC by the Employer.

(v) the Employer materially breaches the terms of any agreement between the
Executive and the Employer relating to the Executive’s employment, or materially
fails to satisfy the conditions and requirements of this Agreement, and such
breach or failure by its nature is incapable of being cured, or such breach or
failure remains uncured for more than 30 days following receipt by the Employer
of written notice from the Executive specifying the nature of the breach or
failure and demanding the cure thereof.

Notwithstanding anything herein to the contrary, in the event the Executive
shall resign and terminate his employment for Good Reason hereunder, the
Executive shall give written notice to the Employer specifying in detail the
reason or reasons for the Executive’s termination.

9. Severance; Liquidated Damages. If the Employer terminates the Executive’s
employment under this Agreement for reasons other than those provided in
Sections 6.A, 6.B and 6.C, or if the Executive resigns and terminates this
Agreement for Good Reason as provided in Section 8, the Employer shall pay to
the Executive that portion of his Base Salary which has been earned up to the
date of such termination, in addition to Other Benefits through the date of such
termination and the reimbursement of any expenses as provided in Section 4. In
addition, in any such event, the Employer shall (i) pay to the Executive within
60 days following the date of such termination an amount equal to the
Executive’s entire monthly Base Salary for each month of the Severance Period
(as hereinafter defined) (the “Liquidated Damages Amount”), and (ii) continue to
provide the Executive with the Other Benefits throughout the Severance Period.
As used herein the term “Severance Period” shall mean a period extending from
the date of termination and continuing through six (6) months after the date of
termination. The Employer and the Executive agree that the Executive shall have
no duty to mitigate his losses or obtain other employment. If the Executive
obtains other employment, it shall not affect his right to payment under this
Section. The parties have bargained for and agreed to the foregoing severance
and liquidated damages provision, given consideration to the fact that the
Executive will lose certain benefits related to his position, which are
extremely difficult to determine with certainty. The parties agree that payment
of the severance liquidated damages provided in this Section to the Executive
shall constitute adequate and reasonable compensation to the Executive for the
damages and injury suffered by him because of such termination of this Agreement
by the Employer.

4

--------------------------------------------------------------------------------



10. Indemnification.

A. In the event that the Executive is successful in any suit or proceeding
against the Employer to enforce any or all of his rights under this Agreement,
the Employer shall pay (or the Executive shall be entitled to recover from the
Employer) the Executive’s reasonable attorneys’ fees, costs, and expenses in
connection with the enforcement of his rights, in addition to other costs and
damages.

B. In the event that the Employer is successful in any suit or proceeding
against the Executive to enforce any or all of its rights under this Agreement,
the Executive shall pay (or the Employer shall be entitled to recover from the
Executive) the Employer’s reasonable attorneys’ fees, costs, and expenses in
connection with the enforcement of its rights, in addition to other costs and
damages.

11. Confidentiality/Nondisclosure. The Executive agrees that all information
relating to the Employer and its business, financial and/or professional affairs
which is obtained by the Executive in the course of his employment has
substantial value and shall at all times be and remain the sole and exclusive
property of the Employer. Executive further agrees during the term of this
Agreement and thereafter, to maintain and keep all Confidential Information, as
hereinafter defined, strictly confidential and to not disclose the same in any
form to any person, firm or entity, or use the same for any purpose whatsoever
except as may be necessary and appropriate in connection with the performance of
the Executive’s duties hereunder, or to the extent such disclosures are required
by law. For the purposes of this Agreement, “Confidential Information” shall
include, but not be limited to, all nonpublic information pertaining to or in
any way connected with the Employer’s present or future products or services or
any component parts thereof, the Employer’s designs, routines, standards, and
procedures, all research, development, discoveries, improvements, applications,
enhancements, and inventions, whether or not patentable or subject to copyright
protection, undertaken or made in connection therewith; all information relating
to the Employer’s customers, clients and accounts, and contractees, and all
information related to executives, executive relations, personnel or pay
practices, marketing plans, business plans, business or marketing research; and
all information relating to the Employer’s financial and/or other business
affairs; and all files, documents, contracts, materials, listings, computer
programs, printouts, source codes, drawings, specifications, processes,
applications, techniques, routines, formulas and information of every name,
nature or description, whether or not the same is in machine readable form or
reduced to writing, which pertains thereto.

12. Reserved

13. Remedies in the Event of Breach; Specific Performance. The parties
acknowledge that the Employer’s remedies at law for breach of the covenants
contained in Sections 11 and 12 hereof by the Executive are inadequate, that
irreparable harm is likely to result in the event of a breach of such covenants
and that monetary damage alone will not compensate for such damage. Therefore,
the Executive waives any and all defenses that an adequate remedy at law exists
in the event of any action by the Employer to enforce any one or more of the
covenants set forth in Sections 11 and 12 hereof, and the Executive agrees that
the Employer shall be entitled to injunctive relief, as well as such other
relief as may be available at law or in equity, including, but not limited to,
specific performance and/or damages to the extent the same can be quantified and
proven.

14. Severability. Invalidity of any provision of this Agreement including, but
not by way of limitation, any provision of Sections 8, 10, 11, or 12 hereof
shall not render invalid any of the other provisions of this Agreement
(including, but not by way of limitation, any of the other provisions of said
sections and/or of said specifically enumerated subsections).

15. Miscellaneous Provisions.

A. Successor and Assigns. This Agreement is personal in nature and the Executive
may not assign or delegate any rights or obligations hereunder without first
obtaining the express written consent of the Employer. The rights, benefits, and
obligations of the Employer under this Agreement and all covenants and
agreements pertaining thereto hereunder shall be assignable by the Employer and
shall inure to the benefit of and be enforceable by or against its successors
and assigns, provided the Employer shall remain liable to the Executive for the
performance of all obligations to be performed by it hereunder.

5

--------------------------------------------------------------------------------



B. Entire Agreement. This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof and supersedes and replaces all prior
agreements or understandings and all negotiations, discussions, arrangements,
and understandings with respect thereto.

C. Binding Effect. This Agreement shall be binding upon the parties and their
respective heirs, personal representatives, administrators, trustees,
successors, and permitted assigns.

D. Amendment or Modification. No amendment or modification of this Agreement
shall be binding unless executed in writing by the parties hereto.

E. Nebraska law. Employer and Executive agree that this Agreement shall be
governed by and construed according to the laws of the State of Nebraska.

F. Interpretations. Any uncertainty or ambiguity existing herein shall not be
interpreted against either party because such party prepared any portion of this
Agreement, but shall be interpreted according to the application of rules of
interpretation of contracts generally. The headings used in this Agreement are
inserted for convenience and reference only and are not intended to be an
integral part of or to affect the meaning or interpretation of this Agreement.

G. Notices. Any notice required to be given in writing by any party to this
Agreement may be delivered personally or by certified mail. Any such notice
directed to the Employer shall be addressed to the Employer at 2900 South 70th
Street, Suite 400, Lincoln, Nebraska 68510, Attention: Secretary, Board of
Directors; or to such other address as the Employer may from time to time
designate in writing to the Executive. Any notice addressed to the Executive
shall be addressed to his personal residence at 1075 Old Post Road, Bedford, New
York 10506 or to such other address as the Executive may from time to time
designate in writing to the Employer.

H. Survival. Anything herein to the contrary notwithstanding, the rights and
obligations of the parties hereunder which by their terms contemplate or require
performance or obligations which extend beyond or occur after the termination of
this Agreement, specifically including, but not limited to, the payments to the
Executive provided for in Sections 7 and 9, the indemnification of Executive
provided in Section 10, the use of Confidential Information set forth in Section
11, and the Noncompete Covenant set forth in Section 12 shall survive
termination of this Agreement and shall be and remain fully enforceable as
between the parties in accordance with their terms.

I. Voluntary Execution; Conflict Waiver. Each of the Executive and the Employer
is signing this Agreement knowingly and voluntarily. The Executive and the
Employer have been given the opportunity to consult with independent counsel of
their choice regarding their rights under this Agreement.

J. Signatures. This Agreement may be executed in counterparts, both of which
shall be one and the same Agreement.

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Employer and the Executive have caused this Agreement to
be signed, effective as of the date and year first above written, fully
intending the same to be binding upon themselves and their respective heirs,
personal representatives, trustees, successors, receivers and assigns.

    EXECUTIVE   By:      /s/ A. Michael Salem A. Michael Salem     AMERICAN LIFE
& SECURITY CORP.   By:       /s/ Mike Minnich Name and Title: Mike Minnich,
President

7

--------------------------------------------------------------------------------